Case 6:21-cv-00027-JCB-JDL Document 1 Filed 01/18/21 Page 1 of 8 PageID #: 1




                          UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION


 GARY A. WALKER,

        Plaintiff,

 v.                                                  Case No. 6:21-cv-00027

 CMRE FINANCIAL SERVICES,

        Defendant.


       NOW COMES GARY A. WALKER, by and through his undersigned counsel,

complaining of Defendant CMRE FINANCIAL SERVICES, as follows:

                                  NATURE OF THE ACTION

       1.      Plaintiff brings this action seeking redress for Defendant’s violations of the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. §227, and the Texas Debt Collection Act (“TDCA”), Tex.

Fin. Code Ann. § 392 et seq.

                                 JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

       3.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. §1367.

       4.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                              PARTIES

       5.      GARY A. WALKER (“Plaintiff”) is a natural person, over 18-years-of-age, who at

all times relevant resided in Tyler, Texas.

       6.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

                                                 1
Case 6:21-cv-00027-JCB-JDL Document 1 Filed 01/18/21 Page 2 of 8 PageID #: 2




       7.      Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

       8.      Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

       9.      CMRE FINANCIAL SERVICES (“Defendant”) maintains its principal place of

business at 3075 East Imperial Highway, #200, Brea, California 92821.

       10.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because (1) the

principal purpose of Defendant’s business is the collection of debt and (2) it regularly collects or

attempts to collect debts owed or due or asserted to be owed or due another.

       11.     Defendant is a “person” as defined by 47 U.S.C. §153(39).

       12.     Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6)

because it directly or indirectly engages in debt collection.

                                   FACTUAL ALLEGATIONS

       13.     At all times relevant, Plaintiff was the sole subscriber, owner, and operator of a

cellular telephone with an assigned number ending in 4838.

       14.     At all times relevant, Plaintiff’s number ending in 4838 was assigned to a cellular

telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

       15.     At all times relevant, Plaintiff is and has always been financially responsible for his

cellular phone and its services.

       16.     At some point, Plaintiff incurred a medical debt with UT Health Tyler.

       17.     Unfortunately, due to unforeseen financial difficulty, Plaintiff was unable to pay

for the medical debt (“subject debt”).

       18.     In or around January 2020, Plaintiff started to receive unwanted phone calls from

Defendant.




                                                  2
Case 6:21-cv-00027-JCB-JDL Document 1 Filed 01/18/21 Page 3 of 8 PageID #: 3




        19.     On or around January 2020, Plaintiff spoke with one of Defendant’s

representatives.

        20.     During this phone call, Plaintiff requested validation of his debt and requested that

Defendant mail him proof of the debt.

        21.     Also during this phone call, Plaintiff requested that the phone calls cease.

        22.     At no point did Plaintiff receive any written communication from Defendant

regarding the subject debt, its verification, or proof of the subject debt.

        23.     Undeterred, Defendant has continued placing unwanted and unconsented to phone

calls to Plaintiff’s cellular phone.

        24.     Plaintiff answered at least 10 more phone calls from Defendant and again requested

that the calls cease, the most recent revocation taking place on January 6, 2021.

        25.     On numerous occasions, including but not limited to, - December 16, 2020 and

December 22, 2020 - Defendant left a pre-recorded voicemail message, stating:

                Hello, this is an important message for Gary A. Walker regarding a personal
                business matter. This is CMRE Financial Services. If you are Gary A.
                Walker, please continue to listen to this message. If you are not, please
                discontinue listening to this message or disconnect now. By continuing to
                listen to this message, you verify that you are Gary A. Walker. We are
                calling on behalf of UT Health Tyler. Please contact us at your earliest
                convenience at (888) 760-1382 and reference account number . . .3395. You
                may also visit us 24 hours a day at www.cmrefsi.com”

        26.     In or around October 2020, Plaintiff sent Defendant a letter requesting that it cease

and desist all contact with him, but to no avail.

        27.     In total, Defendant placed dozens upon dozens of unwanted and unconsented to

phone calls to Plaintiff’s cellular phone numbers ending in 4838.

        28.     On most days, Plaintiff received at least 2 phone calls from Defendant, who placed

calls from numbers including, but not limited to (903) 200-3716.


                                                    3
Case 6:21-cv-00027-JCB-JDL Document 1 Filed 01/18/21 Page 4 of 8 PageID #: 4




       29.      The frequency of Defendant’s calls to Plaintiff’s cellular phone severely disrupted

Plaintiff’s everyday life and general well-being.

       30.     Defendant’s phone harassment campaign and illegal collection activities have

caused Plaintiff actual harm, including but not limited to: invasion of privacy; nuisance; wasting

Plaintiff’s time; the increased risk of personal injury resulting from the distraction caused by the

phone calls; decreased daily productivity; aggravation that accompanies unsolicited telephone

calls; emotional distress; mental anguish; anxiety; loss of concentration; diminished value and

functionality of his cellular phone; the loss of battery charge; and the per-kilowatt electricity costs

required to recharge his cellular telephone as a result of increased usage of his telephone services.

       31.     As a result of Defendant’s actions, Plaintiff has been forced to expend time and

energy to retain counsel, and has incurred attorney’s fees and costs.

       32.     Concerned with the escalation of Defendant’s abusive debt collection practices,

Plaintiff retained counsel to file this action to compel Defendant to cease its abusive conduct.

                                     CLAIMS FOR RELIEF
                                          COUNT I:
                 Violations of the Texas Debt Collection Act (47 U.S.C. §227)

       33.     All previous paragraphs of this Complaint are expressly adopted and incorporated

as though fully set forth herein.

       34.     Defendant placed or caused to be placed dozens of non-emergency calls to

Plaintiff’s cellular telephone utilizing an artificial or prerecorded voice without Plaintiff’s consent

in violation of 47 U.S.C. § 227 (b)(1)(A)(iii).

       35.     As pled above, Defendant used an artificial or prerecorded voice which

automatically played upon Plaintiff answering the call or upon the call reaching Plaintiff’s

voicemail.


                                                    4
Case 6:21-cv-00027-JCB-JDL Document 1 Filed 01/18/21 Page 5 of 8 PageID #: 5




       36.     Defendant did not have consent to place calls to Plaintiff’s cellular phone after

Plaintiff requested that the collection calls cease.

       37.     Upon information and belief, Defendant does not maintain adequate policies and

procedures to ensure compliance with the TCPA.

       38.     Upon information and belief, Defendant knew its collection practices were in

violation of the TCPA yet continued to employ them to maximize efficiency and profits at the

expense of Plaintiff.

       39.     As pled above, Plaintiff was harmed by Defendant’s unlawful collection calls.

       WHEREFORE, Plaintiff, requests the following relief:

       A.      an order finding that Defendant violated 47 U.S.C. § 227 (b)(1)(A)(iii);

       B.      an order enjoining Defendant from placing further violating calls to Plaintiff;

       C.      an award of $500.00 in damages to Plaintiff for each such violation;

       D.      an award of treble damages up to $1,500.00 to Plaintiff for each such violation; and

       E.      an award of such other relief as this Court deems just and proper.

                                         COUNT II:
        Violations of the Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)
       40.     All previous paragraphs of this Complaint are expressly adopted and incorporated

as though fully set forth herein.

       a. Violations of FDCPA § 1692c

       41.     Pursuant to § 1692c(a)(1) of the FDCPA, a debt collector is prohibited from

contacting a consumer “at any unusual time or place or a time or place known or which should be

known to be inconvenient to the consumer…” 15 U.S.C. §1692c(a)(1).

       42.     As set forth above, Plaintiff requested that Defendant cease its collection calls to

his cellular phone.


                                                   5
Case 6:21-cv-00027-JCB-JDL Document 1 Filed 01/18/21 Page 6 of 8 PageID #: 6




        43.    Despite being notified that its collection calls were unwanted, Defendant made the

conscious decision to continue its harassing phone calls, which were clearly inconvenient to

Plaintiff.

        44.    Defendant violated § 1692c(a)(1) by placing dozens of collection calls to Plaintiff’s

cellular phone number at a time Defendant knew to be inconvenient for Plaintiff.

        45.    In other words, since Plaintiff did not want any calls from Defendant, any call

placed after the cease request was known by Defendant to be an inconvenient time for Plaintiff.

        b. Violations of FDCPA § 1692d

        46.    Pursuant to § 1692d of the FDCPA, a debt collector is prohibited from engaging

“in any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” 15 U.S.C. §1692d

        47.    Section 1692d(5) of the FDCPA prohibits a debt collector from “causing a

telephone to ring or engaging any person in telephone conversation repeatedly or continuously

with intent to annoy, abuse, or harass any person at the called number.” 15 U.S.C. §1692d(5).

        48.    Defendant violated §§ 1692d and d(5) by placing dozens of collection calls to

Plaintiff’s cellular phone number in an attempt to collect the subject debt after being requested to

cease the unwanted calls.

        49.    Defendant’s conduct in systematically placing unwanted calls to Plaintiff’s cellular

phone number is inherently harassing and abusive.

        50.    Defendant’s collection calls to Plaintiff were made with the specific intent of

annoying, harassing, and abusing Plaintiff as Plaintiff informed Defendant he no longer wished to

be contacted on his cellular telephone.




                                                 6
Case 6:21-cv-00027-JCB-JDL Document 1 Filed 01/18/21 Page 7 of 8 PageID #: 7




        51.     The fact that Defendant knowingly placed calls to Plaintiff after Plaintiff made

requests that the calls cease is illustrative of Defendant’s intent to harass and annoy Plaintiff.

        WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in his favor

as follows:

        a.       Declaring that the practices complained of herein are unlawful and violate the

                 Fair Debt Collection Practices Act;

        b.       Awarding Plaintiff statutory and actual damages, in an amount to be determined

                 at trial, for the underlying Fair Debt Collection Practices Act violations;

        c.      Awarding Plaintiff his costs and reasonable attorney’s fees pursuant to 15 U.S.C.

                §1692k; and

        d.      Awarding any other relief as this Honorable Court deems just and appropriate.

                                             COUNT III:
        Violations of the Texas Debt Collection Act (Tex. Fin Code Ann. § 392 et seq.)

        52.     All previous paragraphs of this Complaint are expressly adopted and incorporated

as though fully set forth herein.

        53.     Section 392.302(4) of the Texas Finance Code prohibits a debt collector from

causing a telephone to ring repeatedly or continuously, or making repeated or continuous telephone

calls, with the intent to harass a person at the called number. Tex. Fin. Code Ann. § 392.302(4).

        54.     Defendant violated Tex. Fin. Code Ann. § 392.302(4) by continuing to place phone

calls to Plaintiff despite Plaintiff’s requests that the collection calls cease.

        55.     Defendant’s collection calls were made with the intent to harass Plaintiff and to

pressure Plaintiff into making payment on the subject debt.

        WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in his favor

as follows:

                                                    7
Case 6:21-cv-00027-JCB-JDL Document 1 Filed 01/18/21 Page 8 of 8 PageID #: 8




       a.     Finding that Defendant violated Tex. Fin. Code Ann. §§ 392.302(4);

       b.     Enjoining Defendant from further contact with Plaintiff pursuant to Tex. Fin. Code

              Ann. § 392.403(a)(1);

       c.     Awarding Plaintiff actual damages in an amount to be determined pursuant to Tex.

              Fin. Code Ann. § 392.403(a)(2);

       d.     Awarding Plaintiff reasonable attorney’s fees and costs in an amount to be

              determined pursuant to Tex. Fin. Code Ann. § 392.403(b); and

       e.     Awarding any other relief as this Honorable Court deems just and appropriate

                                DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

Dated: January 18, 2021                              Respectfully submitted,

                                                     GARY A. WALKER

                                                     By: /s/ Victor T. Metroff

                                                     Mohammed O. Badwan, Esq.
                                                     Victor T. Metroff, Esq.
                                                     Counsel for Plaintiff
                                                     Sulaiman Law Group, Ltd
                                                     2500 S Highland Ave, Suite 200
                                                     Lombard, IL 60148
                                                     (630) 575-8181
                                                     mbadwan@sulaimanlaw.com
                                                     vmetroff@sulaimanlaw.com




                                                 8
